Title: To Thomas Jefferson from Tobias Lear, 14 January 1793
From: Lear, Tobias
To: Jefferson, Thomas



United States, January 14th: 1793

By the President’s command T. Lear has the honor to return to the Secretary of State the letter to the Minister of France, relative to the supply of money to pay certain Bills drawn by the administration of St. Domingo, which has been submitted to the President; and to inform the Secretary, that the President, presuming that the contents of said letter is conformable to the arrangements made on that subject, approves of the same.

Tobias Lear 
 Secretary to the President of the United States

